Per Curiam.

We agree with the board’s findings and recommendation. Accordingly, we order that respondent be publicly reprimanded. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., A.W. Sweeney, Douglas, Wright and Resnick, JJ., concur.
F.E. Sweeney, J., dissents and would suspend respondent from the practice of law for six months.
*547Pfeifer, J., dissents and would suspend respondent from the practice of law for six months, but would stay the suspension and place respondent on probation.